Name: 89/154/EEC: Commission Decision of 14 February 1989 repealing Decision 88/310/EEC and amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the state of Goias, Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  America;  health;  animal product;  trade
 Date Published: 1989-03-02

 Avis juridique important|31989D015489/154/EEC: Commission Decision of 14 February 1989 repealing Decision 88/310/EEC and amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the state of Goias, Brazil Official Journal L 059 , 02/03/1989 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 28 P. 0152 Swedish special edition: Chapter 3 Volume 28 P. 0152 COMMISSION DECISION of 14 February 1989 repealing Decision 88/310/EEC and amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the state of Goias, Brazil (89/154/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 88/289/EEC (2), and in particular Article 16 thereof, Whereas the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from Brazil are laid down in Commission Decision 86/195/EEC (3), as amended by Decision 87/455/EEC (4), with particular reference to the situation of foot-and-mouth disease obtaining in Brazil at that time; Whereas this situation led to the adoption by Commission Decisions 88/310/EEC (5) and 89/3/EEC (6) of health protection measures in connection with imports of certain fresh meat from Brazil; Whereas these measures are for the moment applicable only to certain categories of fresh meat from the state of Goias ; whereas for the other Brazilian States they are applicable from 1 March 1989; Whereas the last on-the-spot check by Community inspectors showed that the situation in the state of Goias had improved; Whereas Decision 88/310/EEC should therefore be repealed and Decision 89/3/EEC amended so that Member States can again authorize importation of fresh meat of bovine animals from the state of Goias; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 88/310/EEC is hereby repealed. Article 2 1. The reference to the state of Goias in Article 1 of Decision 89/3/EEC is deleted. 2. Article 4 of Decision 89/3/EEC is deleted. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31.12.1972, p. 28. (2) OJ No L 124, 18.5.1988, p. 31. (3) OJ No L 142, 28.5.1986, p. 51. (4) OJ No L 244, 28.8.1987, p. 38. (5) OJ No L 136, 2.6.1988, p. 20. (6) OJ No L 5, 7.1.1989, p. 32.